Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 1 of 12 PageID #: 29




                         EXHIBIT B
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 2 of 12 PageID #: 30
                                      490104-2001-CT-003959                                       Filed: 1/28/2020 1:53 PM
                                                                                                                      Clerk
                                    Marion Superior Court, Civil Division 4                        Marion County, Indiana




     STATE OF INDIANA )                             MARION COUNTY SUPERIOR COURT
                      ) SS:
     COUNTY OF MARION )                             CAUSE NO.


     NATALIE ENGLEDOW,                                          )
                    Plaintiff                                   )
     V.                                                         )
                                                                )
     TEKSYSTEMS GLOBAL SERVICES, LLC,                           )
                   Defendant                                    )


                       COMPLAINT AND DEMAND FOR JURY TRIAL


              COMES NOW the Plaintiff, Natalie Engledow (the "Plaintiff"), by counsel, and

     respectfully submits her Complaint for Damages against TEKsystems Global Services,

     LLC (the "Defendant"), and alleges and states the following:


                                  I. Parties, Jurisdiction and Venue

        1.       Plaiiitiff is an individual residing at 13832 Mill Stream Court, Cannel, Indiana

     46032.

        2.       Defendant is a foreign corporation domiciled in the state of Maryland,

     authorized to do business in the state of Indiana, and which does so at its local office

     located at 9229 Delegates Row #350, Indianapolis, Indiana 46240.

        3.      All incidents and occurrences relating to this matter occurred in Indianapolis,

     Marion Couirty, Tridiana.

        4.       Plaintiff is an "employee" within the meaning of Title VII of the Civil Rights

     Act of 1964, 42 U.S.C. 2000e et seq. ("Title VII").

        5.       Defendant is an "einployer" within the meaning of Title VII.
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 3 of 12 PageID #: 31




         6.      Plaintiff has satisfied her obligations to exhaust her administrative remedies,

     having filed a Charge of Discrimination with the Equal Employment Opportunity

     Coinmission on or around August 8, 2019, a copy of which is attached hereto, made a

     part hereof, and incorporated herin as "Exhibit A." The EEOC issued a right to sue

     notice which was received by Plaintiff on or around October 30, 2019 ("Exhibit B").

     Plaintiff now timely files this Complaint.

                This court has jurisdiction over the claims asserted herein.

                This court is the proper venue for this action as the events giving rise to this

     action arose in Marion County, Indiana, and the Defendants have offices and/or transact

     bttsiness in Marion County, Indiana.

                                            Statement of Facts

         9.     Defendant hired Plauitiff on or around September 15, 2015 as a Business

         Development Manager.

        10.     As a Business Development Manager, Defendant's job duties consisted

     principally of sales of the company's sei-vice offerings, the creation and execution of a

     strategy for growing revenues, and activities supplemental thereto.

        11.     Plaintiff evidenced consistent growth in her ability to perform the job duties.

     At the time of her termination, Plaintiff was meeting all sales goals and her work

     perfonnance met Plaintiff's reasonable expectations.

        12.     Plaintiff was one of only two female BDMs on a team of approximately 25

     persons reporting to Mr. Kyle Hunsucker.

        13.     On at least tliree occasions, including in August 2018, September 2018 and

     Februaiy 2019, Plaintiff complained to Mr. Hunsucker that Defendant had placed or hired




                                                                                                   2
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 4 of 12 PageID #: 32




     exceedingly few women into leadership roles. She further complained to Mr. Hunsucker

     that there she did not believe that there would be a leadership role for her in the

     orgaiuzation due to the company's gender discrimination.

         14.       Prior to making her complaints, Plaintiff was approached by Mr. Hunsucker

     regarding the opportunity to expand her portfolio by working additional accounts.

     Followuig the making of these complaints, however, Plaintiff was denied oppoi-tunities

     for advancement within the business organization and was denied the opportunity to

     expand her portfolio of business. Several of these accounts were assigned instead male

     ernployees.

        15.     On or about February 18, 2019, Plaintiff was advised by Mr. Hunsucker tliat

     'she was being removed from a major customer account due to a complaint filed by the

     customer and that Defendant was tenninating her employment as they did not have other

     similar positions available.

         16.    The underlying complaint leading to Plaintiff's termination was accepted by

     Defendant witliout investigation into the truthfulness of the claims alleged.

        17.     Plaintiff was not provided timely notice of the cornplaint or provided an ~

     opportuiiity to respond.

        18.     At no time prior to the tennination had Plaintiff received any disciplinary

        action from Dfendant nor was Plaintiff provided a performance improvement plan.

        19.     Male einployees of Defendant are routinely provided timely notice of such

     complaints, an opportunity to respond to such complaints, a tliorough investigation of

     such complaints, progressive discipline, and imposition of a performance improvement

     plan prior to tennination.
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 5 of 12 PageID #: 33




        20.     The representation made to Plaintiff by Defendant that there were not similar

     positions available was false. Similar positions were available at the thne the Defendant

     opted to terminate her employment. Upon information and belief, these positions were

     filled by males.

        21.     A portion of Plaintiff's compensation were commissions earned on contracts

     sold to customers.

        22.     Plaintiff had sales of business generating commiss'ions which ran through June

     2019.

        23.     At the time of her termination, Defendant ceased the payment of commission

     on business running through June 2019.



                                         III. Legal Tlieories

                                 Count I: Discrimination — Title VII

        24.     Plaintiff incorporates by references the assertions and allegations in

     paragraphs 1-23 as if fully stated herein.

        25.     Plaintiff alleges that Defendant has discriminated against her by treating her

     worse than its male employees with respect to the terms, conditions and benefits of her

     employment, uicluding with respect to advancement opportunities and economic

     opportunities, including the expansion of her portfolio.

        26.     Plaintiff alleges that Defendant has discriminated against her by treating her

     worse than its male employees with respect to the terms and conditions of her

     employment by failing to investigate complaints made against her and with regards to the




                                                                                                 0
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 6 of 12 PageID #: 34




      institution of disciplinary action against, including the decision to tenninate her

      employment.

         27.     Plaiiitiff complained about the discriminatoiy conduct but no action was taken

     by the Defendant to remedy, or even address, the Plaintiff's complaint.

         28.     Defendant's actions were intentional, willful, and done in reckless disregard

     of Plaintiff's riglits as protected by Title VII.

         29.     Plaintiff has been injured as a result of Defendant's unlawful actions.


                                            Count II: Retaliation

         30.     Plaintiffs hereby incorporates by reference the assertions and allegations of

     paragraphs 1-29 as if fully restated herein.

         31.     Plaintiff engaged in protected activity by cornplaining about the

     discriminatory conduct to which she was subjected.

         32.     Defendant took adverse employment actions against PlaintifPbecause of her

     protected conduct.

         33.     Defendant's actions were intentional, willfiil, and done in reckless disregard

     of Plaintiff's rights as protected by Title VII.

         34.     Plaintiff has been injured as a result of Defendant's unla-vvful actions.


                                       Count III: Breacli of Contract

         35.     Plaintiffs hereby incorporate by reference the assertions aiid allegations of

     paragraphs 1- 34 as if fiilly restated herein.




                                                                                                  5
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 7 of 12 PageID #: 35




         36.    Pursuant to the Employment Agreement witli Defendant, Plaintiff was entitled

     to receive coinmissions on business conducted tlirough the date of termination of her

     employment.

        37.     Following the tennination of her employnient, Defendant failed and refiised to

     pay commissions which had arisen and which were properly payable to Plaintiff.

        38.     Defendant's refusal to make such payment constitutes a breach of the

     Employment Agreement entered into with Plaintif£

        39.     Plaintiff has been injured by Defendant's unlawful actions.


                       Count IV: Violation of Wage Claims Stattite, IC 522-2-9-2

        40.     Plaintiffs hereby incorporate by reference the assei-tions and allegations of

     paragraphs 1-39 as if fully restated herein.

        41.     Defendant's refusal to make payment of commission owed to Plaintiff is a

     violation of IC §22-9-2-2.

        42.     Plaiiitiff has been injured by Defendant's wrongful actions in ceasing

     coinmission payment.



        WHEREFORE the Plaintiff, by counsel, request the court find in her favor and order

     Defendant to:

        1. Pay lost wages and benefits to Plaintiff;

        2. Pay coinpensatory and punitive damages to Plaintiff;

        3. Pay all cominission properly due and payable to Plaintiff;

        4. Pay such damages as are available under IC 522-2-9-2;

        5. Pay pre- and post judgment interest to Plaintiff;



                                                                                                ~"
Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 8 of 12 PageID #: 36




        6. Pay Plaintiff's attorneys' fees and costs incurred in litigating this action; and

        7. Provide to Plaintiff all other legal and equitable remedies tliis Court finds

           appropi7ate.


                                                  Respectfully Subinitted,



                                                    rik D. Bige ow Atty. No. 22896-49)
                                                  P-O.-Box 56024
                                                  Indianapolis, IN 46256
                                                  (317) 557-0987

                                                  Attorney for the Plaintiff




                                                                                               7
         Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 9 of 12 PageID #: 37
                                                                                                                                                                        Filed: 1/28/2020 1:53 PM
    c=LV` "ramn i (I I.cs)
                                                                           490104-2001-CT-0039 r
                                                                                               J
                                                                                               '9
                                                                                                                                                                                             Clerk
                                                                                                   rt, Civil                                                                            F, Indiana
                             CHAP,GE OF DiSCP.11~;lliy`r~~~l~eriorCou                                          ~n~~g?~r?sent~d To:                   Agenc~(iasj Charge Plo{s):
                  7:~is or^i is a`"actad by a Pr•nc~ f c: ot IS74. Sa= e^c!osad Pci•.acy?ct                          ❑   FEPA
                         Statementar,d a~^erin:orma5cr. t:iore con:pE=_~ng!his fr,r;n,
                                                                                                                     n EEOC
                                                                    Indiana CIyiI Rlght;; Comrnlscion                                                                   and EEOC
                                                                            State oriccaf Aqar.cy, ;f any

    Mama r1r.drr,ata i41c, h!s., „Irs.)                                                                                  Horre Phone (lncl. Area Code)                Data o( Birth

    PAs. Natalie Engledov/
    Sveetnddr_es                                                                          Citi. StaL ar,d ZIP Code



    Alamed is the Employer, Labor Organization, Employment Agency, Appren5ceship Committee, or 5tate or Local GovernmentAgency 7hat I Befieve
    Discriminated Against iele or OtherS. (lfm,ore than hvo, /rstunderPART'ICULARS belovi)
    Mame                                                                                                                 Afo. Employ=es, r.lembers      Phone Mo.   (lncludo Ares Coda)
    TE'rCsystems Globaf 5eivices, lnc.
    Slreat Addrass                                                                        Cih/, State and ZIP Code

     9229 Delegates Ro4v, Ste. 350                                                        Indianapolis, 1,1 46240
    Plame                                                                                                                Pio. Employeas, htemtars       Phone No. (fnclude ar?3 Code)



    S!reatAddress                                                                         Cihj, State and ZIP Code



    DISCRI .111sIATIOM BASED ON (Ch:cn appropfiata box(as)_)                                                                      DATE(S) DISCRhNtlNATIOPI TOOK PLACE
                                                                                                                                           Eartiest                      La bg;,
     ❑        P.ACE          ❑ COLOR               ~ scX               ❑ RELIGION             F D MATIOMAL OR!GIM

            ~ P.ETALIAThOM                ❑ AG'c             DISAt31LITY                  a GE PIETIC INFOP.,L1AT10N
                                                            7
                     ❑        OTNER (SpaciPj)                                                                                              ❑          CONTIPIUIi 1G ACTIOiV

    T~1E PAtZTICULARS        A?_ (If addirional paparis ne=dad, altach extra shaet(a)):


            1. Ms. Engledowwas employed by TEK Global Services ("TEK") beginning on September 15, 2015.

            2. At all times relevant hzreto, Ms. Engledow held the position ot Business Development Manager (or
                  ° BDNi")        4tiorr.irig partiCuiaiiy with TEK's health servlCes clients.

            3. Ms. Engiedow reported to Regional Director Kyle Hunsucker.. She was one of only twro female
                   BDMs on a team of approximately 25 individuals. At the time ofi her termination, she was the only
                   BDM on the team.

            4. At all times, Ms. Engledow was an excellent employee. She had no record of having received any
               disciplinary action, was not subject to a performance improvemznt plan, and was not othen,+nse the
                  subject of any form of discipline by the company.

     Discrimination — Sex

            5. On or about Fzbr>aary 7, 2019, Ms. Engledow was notified by Mr. Hunsucker that she was the
               subject of a complaint from a customer who was upset that Ms. Engledow had shared "confidential"
                  customer information with a competitor.

            o. During this cornrersation, Nlr. Hunsucker assured Prls. Engledow that he had a similar position to her
               current role in Chic.ago.

            7. it vfas known by TEK, an + in particLdar by Nls. Engiedovv's supervisors, that Ms. Engledow was not
                  the source of the shared coniidential information. Such information had been shared by Ben FIocF,
~                 a male employee of TEK. Upon learning of the leaked information, TEK had removed Mr. Flock
                  from the customer account, but did not terminate his empioyment.


I

                                                                          G~x ti , A .
   Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 10 of 12 PageID #: 38


         8.    On or a;70Ut F'cbruary 18,                  2019, Ms. EngledobY b`,'as notfT{ed t; ~at the customer had r equ2sted                            her
               removal from the account. No effort was mada by Ntr. Hunsucker or other TEK rnanagement to
               correct the customel's wrongful assumptions tovvards, ancl accusations about, >>ls. EngledoN,v.

         9. On or about February 21, 2019, N1s. Engledowwas notiiled by iNrlr. Hunsucker that her employment
            lilials being terminated. i.l,. Hunsucker indicated this was due to the lost account being the only one
               in 4is. Engledovv's portfolio, and there being no other similar positions available.

        10. To the best of 511s. Engledow's knowiedge and bel ief, TEK had at least thrze (3) BDrA positions
            available at tha time that were consistent with Ms. EngledoaV s qualincations.

        11, iVir. Hunsucker's explanation f•or the termination was inaccurate and disingenuous. Ms. Engledoyv
            has pr:,viously worf<ed on another account, but had it remo+ied and given to fiivo male employ ees,
            with the reasoning that this avas done so she could focus on the t;-,---current account dueto its size
            and importance. In addition, discussion had been had regarding a third account, and adding this to
            Ms, Engledow's portfolio. Instead, that third account avas given to a male empfoyee TEK brought in
            from Chicago. The decision to have Ms. Engledow focus solely on a single account and to exclude
            other accounts from her portfolio were made by `itr. Hunsucker and TEK management. All decisions
            to provide accounts to persons other tnan 1As. Engledow went to the beneflt of male employees.

        12. On February 20, 2019, Ms. Engledoaa spolse with TEK human 'resources. It ,vas indicated at that
              tirne that PAs. Engledow's termination was for "cause," but the Human Fesources representative
               refused to provide detaiis as to the "cause."

        13. TEK's decision to terminate Ms. Engledowv's employment 4+/as a discriminatory ev`?nt.

  P,etaiiation

        14. On numerous occasions, Ms. Engledow had notified TEK of concerns regarding the lack of f?male
              laaciership and the favoritism pro`,,rided to rnala employees.

        15. In or around September 2018, Ms. Engledowi compiained to i'rir. Hunsucker that TEK had placed or
            hired few yvornen tb be placed into leadership roles.

        10. She raiseci a similar concern to Mr. Hunscu;=r in October 2018 and had conversations that she did
               not feel as though there would be a leadership rolz for her in the organization due to the gender
              discrimination.

        i 7. ~ils. Engledoti+~ last made complaints about gender discrimination regarding promotion and hires of
             vvomen into Ieadership roles on February 7, 2019. This complaint 4vas made approximately hrro
             ~+/ee{s prior to ti'Ie clecision by TEK to terminate her employment.

        -l ~= . TEF's refusal to provide additional accounts to ~As. Engledoyv, its failure to corect t~ne custorne~ s
              mista'sen belief and protect Ms. Engledo+,;i's employment, and its decisions not to offer her another
              BDAiI position anci to terrninate her employment were all in retaliation for i41s. Enaledo,,Vs making
              r_omplaints of gender discrimination.

         C
I oen: s hara:   ~~ -,`r!!a i.a ;^ i'78 -=<JC
               n._d                     _     3i1d j:? Si3id af iC~3t:~'~nC;i
                                                                      u       I?3n7~ t          ~iC~i -.:Z`.' -sli;3:l                                Y`__
                                                                                                                             iGf~~C3!e 3qd L7C3i ^y2l;C         _
,ntll advise the agencias :i I c~ang=_ my address orphone nurr:ber snd I witt
 rr,opara tv Pu!!y `.~jith them in the prccessing cf ;ny c'r.arr3a in accard3rce rrith th:.ir
prrocedur_s.                                                                                    I s;vear or affirm tnat I haye read the above charrge and the; it is ue to
I &~clars under oenaftj oFperjurj t,at tha above is trLie and carract.                          tthe hast of mv kno,,vtadge, in(ormation and betiFf.
                                                                                                SiGNA.TtJ°=oFF CO,MPLA1h1A?IT


                                                                                                              cD~.;~D S~/O
                                                                                                                       ~R:: T OB==Or E b!= Ti-IIS u:~
                                                                       r-} r                    i.T~~
                                                                                                   ,-, .3, ,ey:;
                                                              ,
                                                                   S
      Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 11 of 12 PageID #: 39
                                                          49D04-2001-CT-003959                                                  Filed: 1128/20201:53 PM
                                                                                                                                                  Clerk
~..~-• ""'                                          Marion Superior Court, Civil Division 4                                      Marion County, Indiana
                                        U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                DISMISSAL AND NOTICE OF RIGHTS

To:   Natalie Engledow                                                               From= Indianapolis District Office
      4177 N Ems Blvd                                                                     101 West Ohio Street
      Greenfield, IN 46140                                                                Suite 1900
                                                                                          Indianapolis, IN 46204


      ~                    On beha/f of person(s) aggrieved whose identity is
                           CONFIDENTtAL (29 CFR §1601 7(a))
EEOC Charge No.                                EEOC Reprzsentative                                                   Telephone No.

                                               Joseph V. Tedesco,
470-2019-03936                                 Investigator                                                          (463) 999-1162
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      E-1       The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      E]        Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      D         The Respondent emptoys less than the required number of employees or is not otherwise covered by the statutes.

      a         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

      ~         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      F—I       The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


      a         Other (briefty state)



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additfonal information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
iawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful vioiations) of the
aNGged EPA underpayment. This means that backpay due                            any vi lati       that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                              ~ n           alf f        ommission

                                                                                                                     OCT 2 4 20 i4
Enciosures(s)                                                                                                              (Date MaUed)
                                                                   Michelle Eisele,
                                                                   District Director

`"`          Andrea Kambanis                                                        Erik D. Bigelow
             Global Human Resources Manager                                         THE LAW OFFIDE OF ERIK D. BIGELOW
             TEKSYSTEMS GLOBAL SERVICES, INC                                        P.O. Box 56024
             4387 Sturbridge Drive                                                  Indianapolis, IN 46256
             Suite 200
             Harrisburg, PA 17110
                                                        '
'   INDIANAP0L%S DI8TRKCT0FFYCI E
    EqualBnip|oyment8ppodun(tyCnnmiaxion                               '
                                                        ^6im'~~~wuc~
        101 West0hio8/,n: 'Sui/o 1900
                                                         ~41~~
        [odiunupo|ia,|ndiunu46204'4203




                                           ----   ------'
                                                                           Case 1:20-cv-00636-RLY-TAB Document 1-2 Filed 02/26/20 Page 12 of 12 PageID #: 40
